— Judgment, Supreme Court, New York County, entered November 9, 1977, which in a CPLR article 78 proceeding granted petitioner’s application to vacate a determination of the Commissioner, Department of Rent and Housing Maintenance, denying the landlord maximum base rent increases for 1976-1977, unanimously reversed, on the law, without costs, the petition denied, and the determination confirmed. Special Term erred in vacating the determination of the Commissioner, Department of Rent and Housing Maintenance, denying the landlord maximum base rent increases for 1976-1977. The commissioner’s determination was based on a finding that the landlord had failed to correct 80% of the violations recorded against the premises as of January 1, 1975. (See Administrative Code of City of New York, § Y51-5.0, subd h, par [6].) This finding was fully supported by the record and in no sense arbitrary or capricious. Concur — Sandler, J. P., Bloom, Lane, Markewich and Ross, JJ.